
	

113 HR 1706 IH: Mortgage Settlement Monitoring Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1706
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Cummings (for
			 himself, Ms. Waters,
			 Mr. George Miller of California,
			 Mr. Conyers,
			 Mr. Waxman,
			 Mr. Tierney,
			 Ms. Lofgren, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To establish an Independent Monitor to maintain oversight
		  of the settlement by mortgage servicing companies that were subject to
		  enforcement actions for unsafe and unsound practices related to residential
		  mortgage loan servicing and foreclosure processing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Mortgage
			 Settlement Monitoring Act of 2013.
		2.FindingsThe Congress finds the following:
			(1)In April 2011, the
			 Federal Reserve System, the Office of the Comptroller of the Currency, and the
			 then-Office of Thrift Supervision issued a joint report titled
			 Interagency Review of Foreclosure Policies and Practices
			 summarizing the results of horizontal reviews of the Nation’s 14
			 largest mortgage servicers finding critical weaknesses in servicers’
			 foreclosures governance practices, foreclosure document preparation processes,
			 and oversight and monitoring of third-party vendors, including foreclosure
			 attorneys, resulting in unsafe and unsound practices and
			 violations of applicable Federal and State law requirements.
			(2)As part of federal enforcement actions
			 addressing these unsafe and unsound practices related to residential mortgage
			 loan servicing and foreclosure processing, fourteen mortgage servicing
			 companies entered into consent orders with the Board of Governors of the
			 Federal Reserve System and the Office of the Comptroller of the Currency
			 beginning on April 13, 2011.
			(3)The consent orders required these mortgage
			 servicers to undertake an Independent Foreclosure Review in
			 order to ascertain individual harms and provide appropriate monetary relief to
			 homeowners as a result of these business practice failures. Mortgage servicers
			 contracted with third-party consultants approved by the federal agencies to
			 conduct these reviews.
			(4)During the tenure of the Independent
			 Foreclosure Review process, questions persisted concerning the nature and
			 adequacy of the reviews and expected remediation as well as the independence of
			 the third-party reviewers.
			(5)On February 28, 2013, the Board of
			 Governors of the Federal Reserve System and the Office of the Comptroller of
			 the Currency finalized amendments to the April 2011 consent orders with 11 of
			 the 14 mortgage servicers. Under the terms of these orders, mortgage servicers
			 are to provide cash payments and other assistance to borrowers—including more
			 than $3,000,000,000 in direct cash payments to borrowers who had homes in
			 foreclosure in 2009 or 2010—and the Independent Foreclosure Review process will
			 cease for the mortgage servicers who agreed to enter into the amended consent
			 orders.
			(6)On April 4, 2013,
			 the Government Accountability Office (GAO) issued a report titled
			 Foreclosure Review: Lessons Learned Could Enhance Continuing Reviews and
			 Activities Under Amended Consent Orders which examined the Independent
			 Foreclosure Review process. It found that the [c]omplexity of the
			 reviews, overly broad guidance, and limited monitoring for consistency impeded
			 the ability of the Office of the Comptroller of the Currency (OCC) and the
			 Board of Governors of the Federal Reserve System (Federal Reserve) to achieve
			 the goals of the foreclosure review. The report also stated that
			 limited communication with borrowers and the public adversely impacted
			 transparency and public confidence, and the GAO recommended that the
			 Board of Governors of the Federal Reserve System and the Office of the
			 Comptroller of the Currency identify and apply lessons from the
			 foreclosure review process, such as enhancing planning, and monitoring
			 activities to achieve goals, as they develop and implement the activities under
			 the amended consent orders.
			(7)In light of the significant harm caused by
			 mortgage servicers’ unsafe and unsound business practices, and the lack of
			 transparency surrounding the Independent Foreclosure Review process and the
			 amended consent orders that replace this process, it is essential that thorough
			 oversight be conducted over these new orders to ensure that all terms are fully
			 enforced. Creation of an Office of the Independent Monitor, which will provide
			 reports directly to Congress, will aid in meeting this objective.
			3.Settlement
			 definedFor purposes of this
			 Act, the term settlement means—
			(1)the amended
			 consent orders finalized on February 28, 2013, between the Board of Governors
			 of the Federal Reserve System and the Office of the Comptroller of the Currency
			 and 11 mortgage servicing companies that were subject to enforcement actions
			 for unsafe and unsound practices related to residential mortgage loan servicing
			 and foreclosure processing; and
			(2)any future agreement between the Board of
			 Governors of the Federal Reserve System and the Office of the Comptroller of
			 the Currency and a mortgage servicing company, the terms of which are similar
			 to the agreement described in paragraph (1).
			4.Independent
			 monitor
			(a)Establishment
				(1)In
			 generalThere is hereby
			 established the Office of the Independent Monitor, to be headed by the
			 Independent Monitor. The purpose of the Independent Monitor shall be to
			 determine the compliance of all parties to the settlement with the terms of the
			 settlement and to provide expanded transparency over the implementation of the
			 amended consent orders to rebuild the confidence of the general public.
				(2)Appointment
					(A)In
			 generalThe President shall appoint, not later than the end of
			 the 45-day period beginning on the date of the enactment of this Act, the
			 Independent Monitor from among individuals with extensive experience in
			 consumer protection laws and practices, particularly in such areas as mortgage
			 lending.
					(B)VacancyIf at any point the position of Independent
			 Monitor becomes vacant, the President shall appoint, not later than the end of
			 the 60-day period beginning on the date such vacancy occurs, a new Independent
			 Monitor from among individuals described under subparagraph (A).
					(3)StaffUpon request of the Independent Monitor,
			 any executive agency, including the Board of Governors of the Federal Reserve
			 System or the Comptroller of the Currency shall detail, on a reimbursable
			 basis, any employee to the Office of the Independent Monitor to assist it in
			 carrying out its duties under this Act, but under no circumstances may the
			 Office of the Independent Monitor have more than 16 employees, not including
			 the Independent Monitor.
				(4)FundingThe
			 costs of the Office of the Independent Monitor shall be paid out of the funds
			 paid by mortgage servicing companies under the settlement, other than any funds
			 designated for direct cash payments to borrowers who held loans during 2009 or
			 2010.
				(b)DutiesThe
			 Independent Monitor shall—
				(1)issue a quarterly report covering all
			 actions taken to date, with the first such report detailing actions taken from
			 the date of the execution of the settlement, to the Board of Governors of the
			 Federal Reserve System, the Comptroller of the Currency, and the Congress
			 containing—
					(A)a detailed
			 description of—
						(i)the eligibility criteria used to determine
			 who will receive direct and indirect aid provided under the settlement,
			 including information detailing instances in which the criteria are not
			 transparent, certain, objective, or equitably applied;
						(ii)the
			 methodologies used to calculate and allocate direct and indirect aid provided
			 under the settlement, including information detailing instances in which the
			 methodologies are not transparent, certain, objective, or equitably
			 applied;
						(iii)the proof
			 requirements applied to recipients of direct and indirect aid provided under
			 the settlement, including information detailing instances in which the
			 requirements are not transparent, certain, objective, or equitably applied;
			 and
						(iv)the
			 extent to which those receiving direct and indirect aid under the settlement
			 receive procedural due process, including information detailing instances in
			 which such due process has been denied;
						(B)information on the
			 total number of borrowers who held loans in 2009 or 2010 who receive direct
			 compensation under the settlement, disaggregated by each mortgage servicer
			 subject to the settlement, including—
						(i)demographic and
			 other data related to such borrowers, including race, gender, geography, and
			 the property value of the property securing such loans;
						(ii)the
			 level of direct compensation provided to similarly situated borrowers,
			 including a review of the methods used to determine the level of direct
			 compensation provided and the adequacy of such direct compensation; and
						(iii)total direct
			 compensation provided to date;
						(C)information on the total number of
			 borrowers with mortgage loans who receive loan modifications or other types of
			 assistance, such as the forgiveness of a deficiency judgment, short sale, deed
			 in lieu, or forbearance agreement, under the settlement, disaggregated by each
			 mortgage servicer subject to the settlement, including—
						(i)demographic and other data related to such
			 borrowers, including race, gender, geography, and the property value of the
			 property securing such loans; and
						(ii)the
			 number of each type of loan modification or other assistance provided to
			 borrowers, including the amount of principal reduction provided under
			 modifications that include a principal reduction element, the level of interest
			 reductions provided to borrowers who receive an interest reduction, and the
			 total amount of deficiencies forgiven for each of the first, second, or any
			 subsequent loans, and the number of borrowers receiving each type of relief who
			 were already in a trial modification when offered assistance under the
			 settlement and the number who were not in a trial modification, and whether
			 there has been disparate treatment of those borrowers;
						(D)the credit that parties to the settlement
			 have been given through the provision of loan modifications and other types of
			 assistance to borrowers, including principal reduction modifications,
			 disaggregated by each mortgage servicer subject to the settlement, and a
			 determination by the Independent Monitor of whether such credit reflects the
			 real dollar value of the modifications and has not been provided for
			 modifications that have little or no economic value and that do not result in
			 sustainable modifications;
					(E)a list of any instances in which the
			 Independent Monitor has determined that a party to the settlement has
			 substantially failed to comply with the terms of the settlement, including a
			 description of the nature of each instance of noncompliance;
					(F)a list of any actions taken by the Board of
			 Governors of the Federal Reserve System or the Comptroller of the Currency to
			 compel compliance with the terms of the settlement;
					(G)a review of the
			 efforts undertaken by parties to the settlement to locate borrowers who held
			 loans in 2009 or 2010, including the adequacy of outreach methods used to
			 contact such borrowers and the response rate of such borrowers;
					(H)information on the
			 extent to which any assistance provided to borrowers under the settlement
			 receives credit under both the settlement and also another settlement;
					(I)a detailed description of—
						(i)the
			 dispute resolution procedures established by the Board of Governors of the
			 Federal Reserve System and the Comptroller of the Currency, if any, to enable
			 borrowers to seek either a formal review of the direct or indirect relief
			 provided to them under the terms of the settlement, or a formal review of a
			 determination that they are not entitled to direct or indirect relief under the
			 terms of the settlement, including a review of the adequacy of these procedures
			 in responding to borrowers’ concerns and complaints and in fairly and equitably
			 resolving these requests for review; and
						(ii)if such procedures have been established,
			 the total number of borrowers who have requested a review under the dispute
			 resolution procedures, the number of outstanding requests awaiting adjudication
			 and the number of fully adjudicated claims, the average time required to
			 adjudicate claims under the dispute resolution procedures, the number of cases
			 in which the arbiter recommended changing the initial determination of relief
			 offered to a borrower, and the number of cases in which the recommendations
			 issued by the arbiter were affirmed and implemented by the Board of Governors
			 of the Federal Reserve System and the Comptroller of the Currency;
						(J)the number of
			 in-scope borrowers whose foreclosures are completed during the reporting
			 period; and
					(K)any other
			 information that the Independent Monitor deems necessary to discharge the
			 duties of the Independent Monitor and to determine compliance with the
			 settlement;
					(2)make each report
			 described under paragraph (1) available to the public, including on a publicly
			 accessible website; and
				(3)hold, at a
			 minimum, five public meetings in which members of the public may give testimony
			 regarding the administration of the settlement, and where such meetings—
					(A)being announced at
			 least two weeks in advance; and
					(B)held in five
			 different States.
					(c)Power To require
			 productionNot withstanding
			 any other provision of law, the Independent Monitor may require the production
			 from any party to the settlement of any documents, information, and data
			 related to the settlement that the Independent Monitor determines necessary to
			 carry out the duties of the Independent Monitor.
			(d)Confidentiality
			 of informationIn carrying
			 out the requirements under this Act, including the report requirement under
			 subsection (b)(1), the Independent Monitor shall ensure that all personally
			 identifiable information is kept confidential.
			(e)Enforcement
				(1)In
			 generalIf the Independent
			 Monitor determines that a party to the settlement substantially failed to
			 comply with the terms of the settlement or otherwise violates any provision of
			 this Act, the Independent Monitor shall refer a finding of noncompliance
			 to—
					(A)the Board of
			 Governors of the Federal Reserve System and the Comptroller of the Currency,
			 for noncompliance involving conduct of mortgage servicers subject to the
			 settlement;
					(B)the Inspector General of the Board of
			 Governors of the Federal Reserve System and the Bureau of Consumer Financial
			 Protection, for noncompliance involving conduct of the Board of Governors of
			 the Federal Reserve System; or
					(C)the Inspector
			 General of the Department of the Treasury, for noncompliance involving conduct
			 of the Office of the Comptroller of the Currency.
					(2)Handling of
			 referralUpon receipt of a
			 referral of noncompliance made under paragraph (1)(A), the Board of Governors
			 of the Federal Reserve System and the Comptroller of the Currency shall,
			 jointly—
					(A)within the 30-day
			 period beginning on the date of receipt of the referral, issue a report to the
			 Congress containing a plan of action to cure the noncompliance; and
					(B)within the 60-day period beginning on the
			 date of receipt of the referral, take such action to cure the
			 noncompliance.
					(3)Backup
			 authorityIf the Board of
			 Governors of the Federal Reserve System and the Comptroller of the Currency
			 fail to take the action required under subparagraph (A) or (B) of paragraph
			 (2), the Independent Monitor may take any action available to the Board of
			 Governors of the Federal Reserve System or the Comptroller of the Currency in
			 order to cure the noncompliance.
				(4)Referral of
			 criminal violationsIf the Independent Monitor determines that
			 evidence exists to suggest that a party to the settlement may have committed a
			 violation of any Federal or State criminal statute, the Independent Monitor
			 shall refer such determination to the appropriate law enforcement
			 agency.
				5.Savings
			 clauseNothing in this Act
			 shall be construed as—
			(1)limiting the ability of any Federal or
			 State entity to examine or bring action pertaining to any aspect of the
			 settlement; or
			(2)limiting the ability of any borrower to
			 take any action arising under State or Federal law.
			6.Sunset
			(a)In
			 generalThis Act shall cease to have any force or effect on and
			 after the date that is the day after the end of the 90-day period beginning on
			 the date that all parties fully satisfy the terms of the settlement.
			(b)Final
			 reportWithin the 90-day period described under paragraph (1),
			 the Independent Monitor shall submit a final report to the Congress containing
			 the information described under subsection (b)(1) and any other information the
			 Independent Monitor feels is appropriate.
			
